Order
Per Curiam
John Gunn appeals from the judgment denying his Rule 29.15 motion, after he was convicted of second-degree burglary and first-degree robbery. Gunn contends the judge erred in not recusing himself from the post-conviction proceedings; the court erred in not disqualifying the public defender from representing him in the post-conviction proceedings; and the court, the prosecutor, and his post-conviction counsel denied him the ability to raise all of his pro se Rule 29.15 claims. For reasons explained in a Memorandum provided to the parties, we affirm the judgment denying post-conviction relief.
AFFIRMED. Rule 84.16(b).